Slidell, C. J.
The defendant is surety in an official bond given in favor of the District Judge by a father and natural tutor, conditioned for the faithful administration of his trust. The Judge had no lawful authority to require such bond from the father, and therefore the court below correctly held the bond invalid. The maxim that as aman consents to bind himself so shall he be bound is not fairly applicable to such a judicial bond, which is not in legal contemplation purely voluntary, but is required by the Judge from the parties as the condition for the exercise of a function. If he be entitled to such exorcise ■without bond, its judicial ex parte exaction is illegal, and the bond must therefore justly be deemed inoperative against the surety.
Judgment affirmed with costs.